United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2746
                                   ___________

John Wayne Speakman, Jr.,             *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Mary Jo Brogoto; Jay Haden; Lee E.    *
Wells, Judge; Peggy S. McGraw,        * [UNPUBLISHED]
Judge; Jackson County Election Board, *
(2000),                               *
                                      *
            Appellees.                *
                                ___________

                             Submitted: December 2, 2003

                                 Filed: December 12, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       John Wayne Speakman, Jr. brought the instant action asserting claims under
the Equal Protection Clause and 42 U.S.C. §§ 1983, 1985, and 1986. Speakman
alleged that defendants conspired to remove his name from the 2000 primary-election
ballot for Jackson County Sheriff without affording him the judicial review required
under Missouri law. The district court1 dismissed the complaint and we affirm, as we
conclude Speakman’s complaint failed to state cognizable federal claims. See
Carpenter Outdoor Adver. Co. v. City of Fenton, 251 F.3d 686, 690 (8th Cir. 2001)
(§ 1985); Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam)
(§ 1983); Miller v. Benson, 51 F.3d 166, 170 (8th Cir. 1995) (this court may affirm
on any ground supported by record); Seltzer-Bey v. Delo, 66 F.3d 961, 964 (8th Cir.
1995) (equal protection); Kaylor v. Fields, 661 F.2d 1177, 1184 (8th Cir. 1981)
(§ 1986 cause of action depends on valid §1985 claim).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.

                                        -2-